TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-22-00324-CV



                                           G. R., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2021-0951A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant G. R. filed his notice of appeal on June 1, 2022. The appellate record

was complete on June 13, 2022, making appellant’s brief due on July 5, 2022.             To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Carah-Beth Bass to file appellant’s brief no later than August 23,

2022. If the brief is not filed by that date, counsel may be required to show cause why she

should not be held in contempt of court.

               It is ordered on August 9, 2022.



Before Chief Justice Byrne, Justices Triana and Smith